It is not necessary to discuss further the bill of exception complaining because appellant, over objection was required to answer that the officer found a pint of whisky in his place of business at the time he was arrested. If the arrest was legal, and there is nothing showing to the contrary, the search was rightful; but aside from that appellant himself proved by his own witness, Taylor, that the officers found the pint of whisky which Taylor claimed belonged to him. McLaughlin v. State,4 S.W.2d 54; Machado v. State, 112 Tex.Crim. R.,17 S.W.2d 1060; Flower v. State, 18 S.W.2d 659; Stone v. State,22 S.W.2d 140.
The motion for rehearing is overruled.
Overruled.